         Case 1:19-cr-00807-LAP Document 121 Filed 09/03/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  19 Cr. 807 (LAP)
-against-

JAMIE ROSARIO, JR.,

                       Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the letter from Mr. Rosario’s

counsel, dated September 3, 2021 (dkt. no. 120), regarding Mr.

Rosario’s potential imminent transfer to the Metropolitan

Detention Center and regarding Mr. Rosario’s medical care,

medication, and commissary items.

     The Bureau of Prisons shall return to Mr. Rosario his

medication and commissary foods forthwith, and no later than 24

hours from the issuance of this order.

     The Chief Medical Officer of the Metropolitan Correction

Center, or his or her designee, shall respond to counsel’s

September 3, 2021 letter no later than Sunday, September 5, 2021

at noon.

SO ORDERED.

Dated:       New York, NY
             September 3, 2021
Case 1:19-cr-00807-LAP Document 121 Filed 09/03/21 Page 2 of 2



                      ___________________________________
                      Loretta A. Preska
                      Senior United States District Judge
